Citation Nr: 1003389	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post L4-L5 
discectomy, mild annular bulging at L2-L3 and L3-L4 with mild 
spinal stenosis and partial foraminal encroachment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1970.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Jurisdiction of the claims file 
was subsequently transferred to the RO in Montgomery, 
Alabama.  

In August 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The matter was remanded for additional development in May 
2006.  After completion of the requested development, the 
case was returned to the Board for appellate disposition.  
The Board issued a decision in September 2008 that denied 
service connection for status post L4-L5 discectomy, mild 
annular bulging at L2-L3 and L3-L4 with mild spinal stenosis 
and partial foraminal encroachment.  

The Veteran subsequently appealed the Board's September 2008 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  

While his claim was pending at the Court, the Veteran's 
attorney representative and the VA Office of General Counsel 
filed a Joint Motion requesting that the Court vacate the 
Board's September 2008 decision and remand the case to the 
Board for further development and readjudication.  In a July 
2009 Order, the Court granted the Joint Motion.  The case was 
returned to the Board.  

Pursuant to the directives of the Joint Motion, the appeal is 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran seeks service connection for a current back 
disorder (status post L4-L5 discectomy, mild annular bulging 
at L2-L3 and L3-L4 with mild spinal stenosis and partial 
foraminal encroachment).  The Veteran essentially maintains 
that he injured his back during service and has experienced 
back pain ever since.  

Although the Veteran reported continuity of symptoms since 
service, the evidence of record does not show complaints of 
back pain, or objective findings or medical diagnosis of a 
back disorder until a documented work-related back injury in 
1990.  

Despite the lack of treatment records noting any back 
complaints or findings until the 1990's, the Veteran was 
afforded a VA examination in August 2003 in conjunction with 
his claim of service connection.  The examiner noted current 
lumbar spine symptomatology but did not provide an opinion as 
to the likely etiology of the current disability.  

In the September 2008 decision, the Board denied the 
Veteran's claim of service connection based on a finding that 
the Veteran's current back disorder (status post L4-L5 
discectomy, mild annular bulging at L2-L3 and L3-L4 with mild 
spinal stenosis and partial foraminal encroachment) was first 
manifest many years after service separation was not related 
thereto.  

In the Joint Motion for Remand, the parties agreed that VA 
failed in its duty to assist the Veteran with the development 
of his claim because the VA examination of August 2003 was 
inadequate and neither the RO nor the Board attempted to cure 
that defect before issuing a decision on the merits of the 
claim.  More specifically, the Joint Motion determined the 
Board erred in determining that VA's duty to assist the 
Veteran was adequate because, according to the parties to the 
Joint Motion, the 2003 VA examination was not adequate based 
on the purpose for which it was administered.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As to whether VA's initial duty to assist required the RO to 
schedule the Veteran for a VA examination in the first 
instance, to determine the likely etiology of the claimed 
back disability back in 2003 is not at issue here.  Rather, 
because the RO chose to examine the Veteran in 2003, VA is 
now obligated to make sure that the Veteran is adequately 
examined.  In other words, VA is obligated to provide an 
adequate examination once it chooses to administer one.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, 
because the Veteran was provided with an examination in 
August 2003, it is expected that any such an examination will 
be adequate as to the purpose for which it was administered, 
which in this case was to obtain an opinion as to etiology of 
any current back disability.  That was not accomplished with 
respect to the August 2003 VA examination.  

In light of the foregoing, the matter must be remanded to the 
RO to schedule the Veteran for another VA examination to 
determine the likely etiology of any current back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed back disability.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file, including a 
copy of this remand, should be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on a review of the entire record, 
including, but not limited to, the 
Veteran's reported history, the service 
treatment records and post-service 
treatment records, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's current 
back disability, if any, had its onset 
during service, or is otherwise related to 
the claimed injury during service.  A 
complete rationale should accompany all 
opinions expressed.

2.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
status post L4-L5 discectomy, mild annular 
bulging at L2-L3 and L3-L4 with mild 
spinal stenosis and partial foraminal 
encroachment.  If the action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



